Citation Nr: 0127671	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-05 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of the Washington, D.C. 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In his formal appeal, the veteran requested a hearing before 
the Board in Washington, D.C.  He failed to appear at a 
hearing scheduled for December 5, 2001.


REMAND

The veteran asserts that he cannot work because of his 
service-connected disabilities.  A review of the record 
discloses that the RO is currently assisting the veteran in 
developing claims for service connection for multiple 
disabilities.  The disposition of these claims is 
inextricably intertwined with the adjudication of the claim 
for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the case must be returned to the RO to await the 
RO's resolution of the multiple claims for service 
connection.

With respect to the veteran's claim for TDIU, the Board notes 
that more than two years have now passed since the veteran 
was last afforded a comprehensive VA examination to evaluate 
his service-connected disabilities, and the veteran asserts 
that his disability picture has worsened.  The Board 
therefore finds that a current examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In his appeal to the Board, received in June 2001, the 
veteran stated that he had resigned from his job as a bus 
driver because of his service-connected postoperative 
prostate condition.  He did not indicate that he was 
currently employed.  The record is silent as to whether the 
veteran, age 65, is receiving benefits from the Social 
Security Administration (SSA), and if so, whether his SSA 
award is based on age or disability.  VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Further, the duty to assist in an unemployability claim 
includes making efforts to obtain SSA records.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Accordingly, while the 
case is in Remand status, the RO should inquire of the 
veteran as to whether he is receiving SSA disability 
benefits; and, if so, such records should be obtained.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO should assure that the requirements of this new Act and 
the implementing regulations have been met.

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations is completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim for TDIU 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The veteran 
must adequately identify the records and 
provide any necessary authorization.  If 
he is receiving SSA disability benefits, 
he should so indicate.  If the veteran 
reports an award of SSA disability 
benefits, a copy of the document awarding 
such benefits should be obtained, as well 
as the medical records supporting the 
grant of SSA benefits.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
the veteran should be so notified.  All 
medical records obtained should be added 
to the claims folder.

3.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA genitourinary, orthopedic and 
dermatologic examinations.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the appellant.  All 
appropriate tests and studies, to include 
X-rays, should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should 
specifically comment as to the effect of 
the veteran's service-connected 
disabilities on his ability to engage in 
substantially gainful employment without 
regard to advancing age.  All examination 
findings should be set forth in a legible 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  Such notice(s) should bear a 
mailing address and should advise of the 
date and time of the examination.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
accomplished.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the veteran's 
claim for TDIU.  The readjudication of 
the claim for TDIU must follow the RO's 
disposition of the veteran's claims for 
service connection for multiple 
disabilities.  The claims considered 
should include, but not be limited to, 
the issue of entitlement to service 
connection for a tumor of the parotid 
gland on the basis of exposure to 
herbicides.  If the benefit sought on 
appeal continues to be denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the applicable law and 
regulations considered pertinent to the 
issue on appeal.  The veteran and his 
representative must be provided an 
appropriate period of time for response 
to the SSOC.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

No action is required of the appellant until notified.  The 
purpose of this remand is to obtain clarifying information 
and to ensure due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



